ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Stuart E. Gale has committed professional misconduct warranting public discipline, namely, respondent improperly notarized the signature of his daughter-in-law on a mortgage document based upon his son’s representation that she had authorized him to sign on her behalf. This conduct violated Minn. R. Prof. Conduct 8.4(c).
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a public reprimand and a 30-day suspension, stayed for two years, and payment of $900 in costs and $757 in disbursements under Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Stuart E. Gale is publicly reprimanded and suspended for 30 days stayed upon the condition that respondent not engage in similar misconduct or otherwise violate the Minnesota Rules of Profession*184al Conduct for two years from the date of this order. Respondent shall pay $900 in costs and $757 in disbursements under Rule 24, RLPR.
BY THE COURT:
/s/Paul H. Anderson
Associate Justice
BLATZ, C.J., took no part in the consideration or decision of this case.